Citation Nr: 1730644	
Decision Date: 08/01/17    Archive Date: 08/11/17

DOCKET NO.  10-26 090	)	DATE
	)
	)

On appeal from the decision of the 
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES


1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for high cholesterol.  

2.  Entitlement to an earlier effective date for diabetes mellitus.

3.  Entitlement to an earlier effective date for hypertension.  


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

K. Wysokinski, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1962 to August 1966.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from November 2009 and February 2012 rating decisions.  Both rating decisions were issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California.  Although the Veteran requested a hearing in his Form 9, he subsequently withdrew that request in July 2013.  

In February 2015 the Board remanded the issues of entitlement to service connection for hypertension and diabetes mellitus, type II for additional development.  The RO granted service connection for hypertension by way of an August 2016 decision, and granted service connection for diabetes mellitus by way of a July 2016 decision.  Accordingly these issues as service connection claims have been resolved in favor of the Veteran and are no longer before the Board.  

The Board notes that in July 2017, the RO issued a decision in which it granted service connection for bilateral lower and upper extremity neuropathies, while also denying increased ratings for diabetes and hypertension.  The Veteran has presently not replied to this decision, and the Board takes no action with respect to these claims.  

The issue of entitlement to an earlier effective date for hypertension and diabetes are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

On Mary 31, 2017, prior to the promulgation of a decision in the appeal, the Board received notification from the Veteran that he wished to withdraw his appeal with respect to the issue of whether new and material evidence has been received to reopen a claim of entitlement to service connection for high cholesterol.  Additionally, on July 18, 207 the Board received notification by way of an Informal Hearing Presentation ("IHP") that the Veteran considered the appeal to be resolved based on the post-remand grants of service connection and his prior withdrawal of the high cholesterol issue.  


CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the appellant and his authorized representative have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

Based on a written communication from the Veteran indicating that he wanted to withdraw the issue of whether new and material evidence has been received to reopen a claim of entitlement to service connection for high cholesterol, and an IHP that confirmed the Veteran's intention and indicating that the Veteran considered his appeal fully resolved, the Board will dismiss the appeal with respect to the high cholesterol issue.  The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105.  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204.  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  In the present case, the Veteran, both individually, and later through his authorized representative, has withdrawn this appeal, hence, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal with respect to the issue of whether new and material evidence has been received to reopen a claim of entitlement to service connection for high cholesterol and it is dismissed.


(CONTINUED ON NEXT PAGE)


ORDER

The issue of whether new and material evidence has been received to reopen a claim of entitlement to service connection for high cholesterol of entitlement is dismissed.


REMAND

The issues of entitlement to an earlier effective date for hypertension and diabetes must be remanded for the issuance of a Statement of the Case (SOC).  Following the grants of service connection for diabetes and hypertension, the Veteran submitted a notice of disagreement ("NOD") in August 2016 expressing his disagreement with the effective dates assigned for diabetes and hypertension.  A review of the record shows that the RO has not issued a SOC, or taken any other action in response to the Veteran's NOD.  This lack of a response is confirmed and highlighted by the Veteran's representative by way of the July 2017 IHP.  Accordingly, the issues must be remanded for issuance of an SOC.  See Manlincon v. West, 12 Vet. App. 238 (1999).

Accordingly, the case is REMANDED for the following action:

1.  Adjudicate the Veteran's dispute as to the effective date for his service-connected diabetes and hypertension.

2.  If the earlier effective dates remain denied, issue to the Veteran and his representative an SOC regarding the issues of entitlement earlier effective dates for hypertension and diabetes.  He should be advised of the requirements to timely perfect an appeal.  

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




		
Cynthia M. Bruce
	Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


